         Case 1:11-cr-01015-DC Document 174
                                        173 Filed 07/13/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 13, 2020

BY ECF
The Honorable Denny Chin                                                   Application GRANTED
United States Circuit Judge                                                SO ORDERED.
for the Second Circuit                                                     s/Denny Chin, U.S.C.J.
Thurgood Marshall United States Courthouse                                 7-13-2020
40 Foley Square
New York, New York 10007

       Re:     United States v. Angel Tejeda, et al.,
               11 Cr. 01015 (DC) – Unopposed Request for Extension of Time

Dear Judge Chin:

        The Government writes to respectfully request an extension of time to respond to defendant
Angel Tejeda’s Motion for Compassionate Release (Dkt. No. 170) (the “Motion”). On June 26,
2020, the Court ordered the Government to respond by July 10, 2020. (Dkt. No. 171.) At that
time, Government counsel of record was no longer at the United States Attorney’s Office for the
Southern District of New York. On July 13, 2020, undersigned counsel was assigned to respond
to the Motion.

       The Government respectfully requests an extension of time through and including July 20,
2020. The Government has consulted with defense counsel, who consents to the Government’s
request.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York

                                                By:          /s/
                                                      Danielle M. Kudla
                                                      Assistant United States Attorney
                                                      (212) 637-2304

cc: J. Bruce Maffeo
    Counsel for Angel Tejeda
